DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/2021; 6/10/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The information disclosure statement filed 1/29/2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (2017/0263914) in view of Maguire et al. (2012/0103684).
Ito et al. in figures 1-6, disclose an electric work vehicle comprising a battery device (6) which is detachably housed in a battery housing part (7) provided in a vehicle body. Ito et al. also disclose a power controller unit (5) provided in the vehicle body, a power feeding assembly (8), which connects the battery device to the power controller unit so as to feed power and a connecting operation tool or a battery switch (90) attached to the battery device. The power feeding assembly comprises a fixed 
Maguire et al. in figures 1-6, disclose a short preventing shield for wire harness terminals comprising a connecting tool having a pin (18d), a harness retainer (16), a power controller unit (10, a device 10, can be considered a power controller unit, because it connected to a battery to provide a power). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ito et al. by further comprising the connecting tool disclosed by Maguire et al. in order to secure a free connector to the fixed connector.
 	Regarding claim 3, Ito et al. or Maguire et al. disclose the power controller unit, which is provided with a socket (see figure 1 of Ito et al. having a socket shape or 36a) to which the free connector released from the connecting operation tool at the detaching position is inserted.  
 	Regarding claim 4, Ito et al. disclose the power controller unit, which is provided with a holding tool (10) for fixing a middle part of the cable harness to the power controller unit, and at least a partial section of the cable harness from the middle part to the free connector is flexible.  




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HAU V PHAN/Primary Examiner, Art Unit 3618